DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 4, 9, 11-13, 15 and 17 are cancelled.
Claims 1, 3, 5-8, 10, 14, 16 and 18-26 are allowed.

Drawings
The drawings were received on 12/29/2020. These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 04/12/2021, with respect to claims 1, 7 and 16 have been fully considered and are persuasive in view of new amendments to the claims. The rejections of claims 1, 7 and 16 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 14, 16 and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Santiago (US PUB 2011029111) discloses headphones, comprising: a first earpiece; a second earpiece; and a headband assembly comprising: linkages and cables extending from a first end to a second end of the headband assembly and being configured to move the headband assembly between a flattened state when tightened and an arched state when relaxed.
claim 1: the linkages pivotally coupled together and defining a channel for one or cables, and an over-center locking mechanism coupling the first earpiece to a first end of the headband assembly and being configured to tighten the cables when moving to a first stable position and relax the cables when moving to a second stable position, wherein in the first stable position the linkages are flattened and the second stable position the linkages form an arch.

Claims 3, 5-6, 21-22 and 24-25 are allowed based on their dependency from claim 1.

Claim 7 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Santiago (US PUB 2011029111) discloses Headphones, comprising: a first earpiece; a second earpiece; and a flexible headband assembly defining an interior volume and being coupled to both the first and second earpieces, the flexible headband assembly comprising: linkages pivotally coupled together with a spring band.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 7: bi-stable elements comprising cables extending through the linkages and being disposed within the interior volume and extending from a first end to a second end of the flexible headband assembly, the cables configured to oppose transition of the flexible headband assembly between a first state in which a central portion of the linkages are straightened and the cables are in tension and a second state in which the linkages form an arch and the cables are in neutral state.

Claims 8, 10, 14 and 26 are allowed based on their respective dependency from claim 7.

Claim 16 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 16 as currently amended. For example, the closest prior art of record, Santiago (US PUB 2011029111) discloses Headphones, comprising: a first earpiece; a second earpiece; and a headband assembly having coupled to the first second earpiece, the headband assembly comprising: linkages and cables extending from first end to second end of the headband assembly and being configured to move the headband assembly between a flattened state when tightened and an arched state when relaxed.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: the linkages pivotally coupled together and defining a channel for one or more 11 cables, and an over-center locking mechanism coupling the first earpiece to the first end of the headband assembly, the over-center locking mechanism having a first stable position in which the headband assembly is flattened and a second stable position in which the headband assembly forms form an arch.

Claims 18-20, and 23 are allowed based on their respective dependency from claim 16.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.